Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 25, 2019

                                      No. 04-19-00361-CR

                                      Stephen BAUTISTA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 14-03-048-CRW
                         Honorable Russell Wilson, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on October 21, 2019. Appellant’s first
motion requesting an extension of time to file the brief was granted, extending the deadline for
filing the brief to November 20, 2019. The brief has not been filed. Appellant’s attorney is
ORDERED to respond to this court in writing within ten days of the date of this order. The
response should state a reasonable explanation for failing to timely file the brief and demonstrate
the steps being taken to remedy the deficiency. If appellant’s attorney fails to file an adequate
response within ten days, this appeal will be abated to the trial court for an abandonment hearing,
and the trial court will be asked to consider whether sanctions are appropriate. TEX. R. APP. P.
38.8(b)(2).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court